Citation Nr: 0515289	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  99-20 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
status-post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for prostate 
cancer, status-post radical prostatectomy, as secondary to 
service-connected prostatitis.

The Board remanded the veteran's claim in June 2000, February 
2001, August 2002 and September 2004.

In September 2000, the veteran testified at a videoconference 
hearing.  On a VA Form 9, received by the RO in May 2003, the 
veteran requested a videoconference hearing before another 
Veterans Law Judge.  In accordance with the veteran's 
request, a Travel Board hearing was held in April 2004 before 
the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran did not have prostate cancer until many years 
after service.

2.  The veteran's prostate cancer was not caused by his 
service-connected prostatitis or by any other service-
connected disability.

3. Neither the veteran's service-connected prostatitis nor 
any other disability caused an increase to the severity of 
the veteran's prostate cancer.





CONCLUSION OF LAW

The grant of service-connection for prostate cancer, status 
post prostatectomy, is not warranted.  38 U.S.C.A. §§ 1131, 
1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a), (e) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated May 2003, the RO 
informed the veteran of the elements necessary to 
substantiate his claim.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The May 2003 letter informed the veteran 
that the following had been obtained on his behalf: military 
service records, VA physical examination, and medical records 
from the VAMC Houston.  The October 2004 letter also 
reiterated that the VA was responsible to obtain medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  The letter also informed 
the veteran that the VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The May 2003 letter requested the veteran provide 
the names and addresses of any doctors or hospitals where he 
was treated and the dates of treatment.  The veteran was then 
requested to fill out the VA Forms 21-4142 to assist the RO 
in obtaining aforementioned records.  The October 2004 letter 
informed the veteran that if he had not recently been 
examined or treated by a doctor, he could submit his own 
statement describing his symptoms, frequency, severity, other 
involvement, extension and additional disablement caused by 
his disability.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The October 2004 letter requested that 
the veteran provide any other evidence or information in his 
possession to the RO.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in August 1999, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in August 1999 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for his prostate cancer throughout 
the more than 5 years that his claim has been adjudicated.

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his prostate cancer, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the June 2001 and May 2003 VCAA letters.  
Following those letters, the development of the claim 
continued, and, in May 2002 and February 2005, the claim was 
reviewed and the veteran was sent a supplemental statement of 
the case.  As a result, the veteran was provided the required 
notices and he was afforded an opportunity to respond after 
he was fully informed of the evidence needed to substantiate 
the claim.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide and 
any additional evidence in the veteran's possession that 
pertained to his claim.  See 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

On the veteran's enlistment Standard Form (SF) 88, dated June 
1960, the examiner did not note any prostate problems.  On 
the veteran's enlistment SF 89, dated June 1960, the veteran 
stated that he was in good health.  The examiner found him 
fit for enlistment.  
In March 1962 the veteran was seen in the General Surgery 
Clinic with complaints of hemorrhoids.  The examiner noted 
that he suffered from nongonococcal urethritis.

In July 1962 the veteran was seen in the Dermatology Clinic.  
He complained of still having urethral discharge.  The 
examiner's impression was that the veteran suffered from 
gonorrhea.

In November 1962 the veteran was seen at the Fort Carson 
dispensary with complaints of hemorrhoids with associated 
urinary straining and urethral discharge.

Later in November 1962 the veteran was seen again at the Fort 
Carson dispensary.  The examiner noted that the veteran had a 
long past history of urethral infection, and currently 
suffered from hemorrhoids.  He complained of hesitancy 
urinating and straining.

The veteran filed a claim for prostatitis and was granted 
service connection with an evaluation of 10 percent in June 
1963.  In November 1979 his evaluation was reduced to 
noncompensable.

The veteran filed a claim for service connection for prostate 
cancer, status-post radical prostatectomy, as secondary to 
service-connected prostatitis in November 1998.  The RO 
denied the veteran's claim in August 1999.  This claim came 
before the Board in June 2000, February 2001, August 2002 and 
September 2004.  Evidence of record consists of the 
following:

In November 1998 the veteran was diagnosed with 
adenocarcinoma of the prostate.  On June 18, 1999 the veteran 
underwent a radical retropubic prostatectomy.

In December 2001, the veteran submitted to a VA genitourinary 
examination.  The examiner noted that as per the Board 
remand, the examiner was to ascertain the nature and etiology 
of the veteran's prostate cancer and determine whether his 
service-connected prostatitis was the cause.  The examiner 
stated that this was not a question that could be answered in 
a reasonable way.  The examiner noted that at that time, 
there was no specific information available as to the 
etiology of the development of prostate cancer.  The examiner 
opined that it remained possible that prostatitis could 
contribute to the development of prostate cancer; however, 
there had been no specific clear evidence to point toward 
that as a specifically important etiology.  Therefore it was 
impossible to determine whether the prostatitis was 
responsible for the veteran's prostate cancer.

In September 2004 the Board remanded this claim to obtain a 
medical opinion as to whether or not the veteran's prostate 
cancer was proximately due to or the result of his service-
connected prostatitis.  At the November 2004 examination, the 
examiner stated that the veteran's prostate cancer was not at 
least as likely as not due to his service-connected 
prostatitis.  It was also not at least as likely as not that 
his service-connected prostatitis increased in severity.

Analysis

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 



Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); see 
also Cosman v.  Principi, 3 Vet. App. 303, 305 (1992).

Service connection may also be granted for certain chronic 
diseases if it manifests itself to a compensable degree 
within one year of leaving service.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


The veteran's prostate cancer began many years after his 
active service ended.  Furthermore, the evidence does not 
show that prostate cancer was caused by any disease or injury 
that was present while he was in active service.  
Accordingly, the preponderance of the evidence is against a 
finding that the grant of service connection is warranted on 
a direct basis.  The veteran's contention that prostate 
cancer is the result of his service-connected disability of 
prostatitis is addressed below.

Service Connection on a Secondary Basis

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2004); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

With respect to these three disabilities, elements (1) and 
(2) have arguably been met.  As for element (1), as noted 
above, diagnoses from VA examinations and outpatient 
treatment reports dated from 1999 to 2003 indicated the 
veteran suffered from prostate cancer.  Element (2) has been 
met because service connection is in effect for prostatitis.

With respect to element (3), the evidence must establish a 
nexus between the veteran's current disorder and a service-
connected disability.

Once a claim has been fully developed, as it has been here, 
it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's current 
disability was in fact the result of the veteran' service-
connected prostatitis.  The question, which must be answered 
by the Board, therefore, is whether there is a nexus between 
the veteran's diagnoses of prostate cancer and his 
prostatitis.  The question is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, as 
discussed above, the record on appeal contains medical 
opinions that have been submitted by the veteran or obtained 
by the VA.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

	The probative value of medical opinion evidence is based 
on the medical
expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches... 
As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within 
the province of the adjudicators; ...

See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In December 2001, the veteran submitted to a VA genitourinary 
examination.  The examiner noted that as per the Board 
remand, the examiner was to ascertain the nature and etiology 
of the veteran's prostate cancer and determine whether his 
service-connected prostatitis was the cause.  The examiner 
stated that this was not a question that could be answered in 
a reasonable way.  The examiner noted that at that time, 
there was no specific information available as to the 
etiology of the development of prostate cancer.  The examiner 
opined that it remained possible that prostatitis could 
contribute to the development of prostate cancer, however, 
there had been no specific clear evidence to point toward 
that as a specifically important etiology.  Therefore it was 
impossible to determine whether the prostatitis was 
responsible for the veteran's prostate cancer.

In September 2004 the Board remanded this claim to obtain a 
medical opinion as to whether or not the veteran's prostate 
cancer was proximately due to or the result of his service-
connected prostatitis.  Following the examination in November 
2004, the examiner stated that the veteran's prostate cancer 
was not at least as likely as not due to his service-
connected prostatitis.  It was also not at least as likely as 
not that his service-connected prostatitis increased in 
severity.

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Winsett v. 
West, 11 Vet. App. 420 (1998) (Court affirmed the Board's 
decision which weighed two medical opinions, from an expert 
and a treating physician); Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (Board favoring one medical opinion over another 
is not error).  Also, the Court has rejected the "treating 
physician rule," which holds that opinions of the claimant's 
treating physician are entitled to greater weight than 
opinions from medical experts who have not treated a 
claimant.  See Guerrieri.

The examiner from the 2001 examination was not able to state 
the nature and etiology of the veteran's prostate cancer.  
Specifically, the examiner stated that was possible that 
prostatitis could contribute to the development of prostate 
cancer; however, there was no specific clear evidence to 
point toward that as a particularly important etiology.  The 
Board finds the November 2004 examination to be more 
persuasive given that the examiner was able to provide a 
concrete opinion regarding prostate cancer arising from 
prostatitis.  See Guerrieri.

In the many statements submitted by the veteran, he 
maintained that his service-connected prostatitis was the 
cause of his prostate cancer.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the veteran is a physician.  Therefore, as a layperson 
he is not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In short, based on the medical and other evidence of record, 
the Board has concluded that the veteran's prostate cancer is 
not related to the veteran's service-connected prostatitis.  
Despite the presence of some evidence supporting the 
veteran's claim, there is a clear preponderance of evidence 
against the claim.  The VA examination of November 2004 is 
highly persuasive as it is the opinion of an examiner who 
reviewed the entire record.  Furthermore, the examiner's 
opinion is thorough and includes cogent reasoning in support 
of its conclusions.  As such, element (3) has not been 
satisfied.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for prostate cancer, 
secondary to prostatitis, must be denied.  See 38 U.S.C.A 
§5107 (West 2002).  The veteran also failed to meet element 
(3) of Wallin v. West, 11 Vet. App. 509, 512, establishing a 
causal nexus between his service-connected prostatitis and 
his current prostate cancer.









ORDER


Entitlement to service connection for prostate cancer, 
status-post radical prostatectomy, is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


